Name: Commission Regulation (EEC) No 3107/88 of 7 October 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 10 . 88 Official Journal of the European Communities No L 277/29 COMMISSION REGULATION (EEC) No 3107/88 of 7 October 1988 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 680 tonnes of butteroil '; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 370, 30 . 12. 1986, p. 1 . 2) OJ No L 168, 1 . 7. 1988 , p. 7. 3) OJ No L 136, 26. 5. 1987, p. 1 . (&lt;) OJ No L 204, 25. 7 . 1987, p. 1 , No L 277/30 Official Journal of the European Communities 8 . 10. 88 ANNEX I LOT A 1 . Operation No 1024/88 (') : Commission Decision of 19 May 1987 2. Programme : 1987 3. Recipient f) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, boÃ ®te postale 372, CH-1211 GenÃ ¨ve 19 ; Tel . 34 55 80, Telex 22555 LRCS CH 4. Representative of the recipient and addressee (3) : Cruz Roja Boliviana, Avenida Simon Bolivar, 1515, Casilla 741 , La Paz ; Tel : 34 09 48/32 65 68 ; Telex : 3318 BOLCRUZ 5. Place or country of destination : Bolivia 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) : to be manufactured from intervention butter ; see Offi ­ cial Journal of the European Communities No C 216 of 14 August 1987, page 7 (under 1.3.1 and 1.3.2) 8 . Total quantity : 50 tonnes 9 . Number of lots ': one 10. Packaging and marking : 5 kg ; in 20 foot containers ^ and see Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and , 8 (under 1.3.3 and 1.3.4) Supplementary markings on packaging : 'ACCIÃ N N ° 1024/88  A red cross  BUTTEROIL / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LIGA DE LAS SOCIEDADES DE LA CRUZ ROJA / DISTRIBUCIÃ N GRATUITA / LA PAZ' and see Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (under 1.3.4) 11 . Method of mobilization of product : buying of butter from : Agriculture House, Kildare Street, Dublin 2 ; Tel . 78 90 11 , Telex 24280 or 25118 The adresses of the places of storage are given in Annex II Selling price is determined in accordance with Article 2 of Regulation (EEC) No 2315/76 1 2. Stage of supply : free at destination  La Paz 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : La Paz  Red Cross Warehouses 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 24 November 1988 18 . Deadline for the" supply : 20 January 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 24 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25 November to 7 December 1988 (c) deadline for the supply : 31 January 1989 22. Amount of the tendering security : 20 ECU per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels, Telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 21 September 1988 fixed by Regulation (EEC) No 2901 /88 (OJ No L 261 , 21 . 9. 1988, p. 21 ) 8 . 10 . 88 Official Journal of the European Communities No L 277/31 LOT B 1 . Operation No 1025/88 (') : Commission Decision of 19 May 1987 2. Programme : 1987 3. Recipient Q : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service Logistique, boÃ ®te postale 372, CH-1211 GenÃ ¨ve 19 ; Tel : 34 55 80, Telex 22555 LRCS  CH 4. Representative of the recipient (3) : The Sri Lanka Red Cross Society, 106, Dharmapala Mawatha, Colombo 7, Tel . 910 95 / 51 54 34, Telex : 21201 OBHTEL CE 5. Place or country of destination : Sri Lanka 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) : to be manufactured from intervention butter ; see Offi ­ cialJournal of the European Communities No C 216 of 14 August 1987, page 7 (under 1.3.1 and 1.3.2) 8 . Total quantity : 30 tonnes 9. Number of lots : one 10. Packaging and marking : 5 kg ; in 20 foot containers (*) and see Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (under 133 and 1.3.4) Supplementary markings on packaging : 'ACTION No 1025/88 / A RED CROSS / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF RED CROSS SOCIETIES (LICROSS) / FOR FREE DISTRIBUTION / COLOMBO' and see Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (under 1.3.4) 1 1 . Method of mobilization : buying of butter from : Agriculture House, Kildare Street, Dublin 2 ; Tel. 78 90 11 , Telex 24280 or 25118 The addresses of the places of storage are given in Annex II Selling price is determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Colombo 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 24 November 1988 18 . Deadline for the supply : 6 January 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 24 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25 November to 7 December 1988 (c) deadline for the supply : 31 January 1989 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels, Telex AGREC 22037 B * 25. Refund payable on request by the successful tenderer ^: Refund applicable on 21 September 1988 fixed by Regulation (EEC) No 2901 /88 (OJ No L 261 , 21 . 9 . 1988, p. 21 ) No L 277/32 8 . 10 . 88Official Journal of the European Communities LOT C 1 . Operation No (') : 84/88  Commission Decision of 19 May 1987 2. Programme : 1987 3 . Recipient (7) : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, boite postale 372, CH-1211 GenÃ ¨ve 19 (TÃ ©lex : 22555 LRCS CH) 4. Representative of the recipient (3) : Indian Red Cross Society, Red Cross Building, 1 , Red Cross Road, New Delhi 110001 (Telex 31  66115 IRCS IN) 5. Place or country of destination : India 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) : to be manufactured from intervention butter ; see Offi ­ cial Journal of the European Communities No C 216 of 14 August 1987, page 7 (under I.3.I and 1.3.2) 8 . Total quantity : 100 tonnes 9 . Number of lots : one 10 . Packaging and marking : 20 kilograms, 20-foot containers (6) and see Official Journal of the Euro ­ pean Communities No C 216 of 14 August 1987, page 7 (under 1.3.3.1 and 1.3.2) Supplementary markings on the packaging : 'ACTION No 18/88 / a red cross 15 x 15 cm / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES' see Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (under 1.3.4) 11 . Method of mobilization of the product : purchase of butter from Bundesanstalt fur landwirtschaf ­ tliche Marktordnung (BALM), Adickesallee 40, D-6 Frankfurt/Main (Tel . 156 40 ; Telex 0411727 + ) The addresses and places of storage are given in Annex II Selling price is determined in accordancfe with Article 2 of Commission Regulation (EEC) No 2315/76 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Calcutta 1 6. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 24 November i 988 ' 18 . Deadline for the supply : 6 January 1989 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 24 October 1988 at 12 noon 21 . In the case of a second invitation to tiender : (a) deadline for the submission of tenders : 7 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25 November to 7 December .1988 (c) deadline for the supply : 21 January 1989 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/58, - 200 rue de la Loi, B-1049 Brussels, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 21 September 1988 fixed by Regulation (EEC) No 2901 /88 (OJ No L 261 , 21 . 9 . 1988 , p. 21 ). '  ' 8 . 10 . 88 Official Journal of the European Communities No L 277/33 LOT D 1 . Operation No ('): 1076/88  Commission Decision of 16 March 1988 2. Programme : 1987 : 1 161 tonnes ; 1988 : 339 tonnes 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 00145 Rome, Telex 626675 WFP I . 4. Representative of the recipient (3) : See Official Journal of the European Communities No C 103, 16. 4. 1987. 5 . Place or country of destination : Cuba 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (*) (9) ( 10) : to be manufactured from intervention butter ; see Official Journal of the European Communities No C 216 of 14 August 1987, page 7 (under 1.3.1 and 1.3.2) 8 . Total quantity : 1 500 tonnes 9 . Number of lots : one 10 . Packaging and marking : 5 kg and see Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (under 1.3.3 and 1.3.4) Supplementary markings on packaging : 'ACCIÃ N N ° 1076/88 / CUBA 0270201 / HAVANA / DESPACHADO POR EL PROGRAMMA MUNDIAL DE ALIMENTOS' and see Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (under 1.3.4) 11 . Method of mobilization of product : buying of butter from Agriculture House, Kildare Street, Dublin 2 Tel : 78 90 11 , Telex 24280 or 25118 The adresses of the places of storage are given in Annex II . Selling price is determined in accordance with Article 2 of Regulation (EEC) No 2315/76. 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specifie.d by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : 17. Period for making the goods available at the port of shipment : 15 to 24 November 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . In the . case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 24 October 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 7 November 1988 at 12 noon (b) period for making the goods available at the port of shipment : 25 November to 7 December 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders : v Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 ; 200 rue de la Loi, B-1049 Brussels, Telex AGREC 22037 B - ? 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 21 September 1988 fixed in Regulation (EEC) No 2901 /88 (OJ No L 236, 21 . 9 . 1988, p. 21 ) ' No L 277/34 Official Journal of the European Communities 8 . 10 . 88 Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. \ (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex, '  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Regultion (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. ('6) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  Should containers be used on a FCL/FCL or LCL/FCL basis, all costs of unloading and transportation from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient.  Should containers be used on a LCL/LCL or FCL/LCL basis, all the costs of unloading and transpor ­ tation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. 0 The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (8) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease. (#) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. ( 10) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . 8 . 10. 88 Official Journal of the European Communities No L 277/35 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot Numero du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista A : 1024/88 62 500 kg Norish (Kilkenny) Ltd Ballyragget IRL County Kilkenny B : 1025/88 37 500 kg QK Cold Store Maudlins Naas IRL County Kildare C : 18/88 122 000 kg Vereinigte Molkereizentrale GmbH &amp; Co. KG Goltzstrasse 18/20 D- 1 000 Berlin 20 D : 1076/88 1 875 000 kg 375 000 kg : Lyonara Cold Store Clonminnon Industrial Estate Portlaoise IRL County Laois * 700 000 kg : Autozero Cold Store Bannow Road Cabra IRL Dublin 7 800 000 kg : QK Cold Store Maudlins Naas IRL County Kildare